DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 7, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ray et al. (Ray US 2010/0206896).

1: Ray teaches a container for storing and dispensing respiratory mask liners (a container with the embodiment shown in Figures 3-5, capable of accommodating moist web materials such as unclaimed wipes or mask liners), the container comprising: 
a housing defining a cavity therein (housing/container 112, with a cavity in the interior 116); 
a cover (a cover 115) arranged to be received on the housing, the cover including an upper face having an opening formed therein (upper/top surface of 115, having an opening at 118); and 
a lever (a lever 124) having a first end and a second end (first end at hinge 144 and second end opposite the first, top end of Figure 4), the lever first end pivotally connected to the cover for engaging and dispensing respiratory mask liners stored within the container through the opening (the first end at 144, connected to the cover via hinge 144, configured to dispense moist web material).

4: Ray teaches the claimed invention as discussed above for Claim 1 and Ray further teaches that the lever second end includes a handle (the lever second end, top end of Figure 4 includes a handle, e.g. corner portion of 124 capable of being used as a handle grip).

    PNG
    media_image1.png
    323
    502
    media_image1.png
    Greyscale

5: Ray teaches the claimed invention as discussed above for Claim 1 and Ray further teaches that the lever second end includes an engagement member for temporarily adhering to respiratory mask liners stored within the container (engagement member 152 is capable of temporarily adhering/holding moisten web material, see Figure 5).

7: Ray teaches the claimed invention as discussed above for Claim 1 and Ray further teaches a lid (lid 138) having a first end and a second end (first end at 140, second end at the top opposing end, top of 128 in Figure 3), the lid first end pivotally connected to the cover and arranged to cover the opening (lid first end at 140 is arranged to cover 118 when closed).

11: Ray teaches the claimed invention as discussed above for Claim 1 and Ray further teaches that the cover includes a tab extending outwardly from a front end thereof.

    PNG
    media_image2.png
    570
    697
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 2-3, 6, and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428. The examiner can normally be reached Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/King M Chu/Primary Examiner, Art Unit 3735